Exhibit 10.4

 

 NON-COMPETE AGREEMENT

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

AND

 

MELVIN L. JOSEPH

 

 

THIS AGREEMENT, is by and between Dover Downs Gaming & Entertainment, Inc. (the
“Company”) and Melvin L. Joseph (the “Director”) and is effective as of this
16th day of June 2004 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Director is currently a director of the Company and employed by the
Company or an affiliate thereof in an executive position; and

 

WHEREAS, the Director has, in the course of his tenure as a Director, developed
relationships with employees and customers of the Company, and learned valuable
and sensitive information concerning the Company’s operations, policies and
procedures; and

 

WHEREAS, the Director has, in the course of his tenure as a Director, been
exposed to valuable and sensitive Company reports, files, memoranda, records,
software, and other property; and

 

WHEREAS, the Company recognizes that the solicitation of its employees and
customers, and the use or disclosure of the policies, procedures, information,
documents, and property of the Company would be damaging to the Company’s
interests; and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to protect its interests through the use of Employment and Non-Compete
Agreements; and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders for the Company to agree to provide benefits under
the circumstances described below to the Director and other executives who agree
to such an agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1
DEFINITIONS


 

“Announcement” shall mean a press release issued by the Company announcing the
signing of an agreement whereby the Company will be acquired by or merge with
any other entity or a tender offer for the shares of the Company stock will be
initiated.

 

“Change in Control” shall mean the earlier to occur of (a) ten (10) days
following the closing of a tender offer for the Company’s stock following the
Announcement or (b) the closing of a merger or similar transaction
(“Transaction”) of the Company and any other entity; provided, however, a
Transaction the result of which is the shareholders of the Company’s voting
securities immediately prior to the Transaction own, directly or indirectly in
substantially the same proportion, at least 60% of the voting securities of the
survivor of such Transaction immediately following such Transaction shall not be
a Change in Control.

 

“Change in Control Fee” shall mean $150,000.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 


SECTION 2
TERM OF AGREEMENT


 

This Agreement shall be effective as of the Effective Date but shall
automatically terminate if no Announcement occurs within two (2) years of the
Effective Date or if the Director’s employment is terminated prior to an
Announcement.  Renewal of this Agreement for successive two (2) year terms shall
require approval of the Company’s Compensation and Stock Incentive Committee.

 


SECTION 3
BENEFITS


 


ON THE DATE OF A CHANGE IN CONTROL, THE COMPANY SHALL PAY TO THE DIRECTOR IN
CASH THE CHANGE IN CONTROL FEE.  SUCH AMOUNT SHALL BE DEEMED EARNED ON THE DATE
OF THE CHANGE IN CONTROL AND NOT FORFEITABLE.


 


IF ALL, OR ANY PORTION, OF THE PAYMENT PROVIDED UNDER THIS AGREEMENT, IF ANY,
EITHER ALONE OR TOGETHER WITH OTHER PAYMENTS AND BENEFITS WHICH THE DIRECTOR
RECEIVES OR IS ENTITLED TO RECEIVE FROM THE COMPANY, WOULD CONSTITUTE AN EXCESS
“PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE (WHETHER OR
NOT UNDER AN EXISTING PLAN, ARRANGEMENT, OR OTHER AGREEMENT) (EACH SUCH
PARACHUTE PAYMENT, A “PARACHUTE PAYMENT”), AND WOULD RESULT IN THE IMPOSITION ON
THE DIRECTOR OF AN EXCISE TAX UNDER SECTION 4999 OF THE CODE, THEN, IN ADDITION
TO ANY OTHER BENEFITS TO WHICH THE DIRECTOR IS ENTITLED UNDER THIS AGREEMENT OR
OTHERWISE, THE DIRECTOR SHALL BE PAID AN AMOUNT IN CASH EQUAL TO THE SUM OF THE
EXCISE TAXES PAYABLE BY THE DIRECTOR BY REASON OF RECEIVING PARACHUTE PAYMENTS
PLUS THE AMOUNT NECESSARY TO PLACE THE DIRECTOR IN THE SAME AFTER-TAX POSITION
(TAKING INTO ACCOUNT ANY AND ALL APPLICABLE FEDERAL, STATE AND LOCAL EXCISE,
INCOME OR OTHER TAXES AT THE HIGHEST POSSIBLE APPLICABLE RATES ON SUCH PARACHUTE
PAYMENTS (INCLUDING, WITHOUT LIMITATION, ANY PAYMENTS UNDER THIS SECTION) AS IF
NO EXCISE TAXES HAD BEEN IMPOSED WITH RESPECT TO PARACHUTE PAYMENTS (THE
“PARACHUTE GROSS-UP”).  ANY

 

2

--------------------------------------------------------------------------------


 


PARACHUTE GROSS-UP OTHERWISE REQUIRED BY THIS SECTION SHALL NOT BE MADE LATER
THAN THE TIME OF THE CORRESPONDING PAYMENT OR BENEFIT HEREUNDER GIVING RISE TO
THE UNDERLYING SECTION 4999 EXCISE TAX, EVEN IF THE PAYMENT OF THE EXCISE TAX IS
NOT REQUIRED UNDER THE CODE UNTIL A LATER TIME.


 


EXCEPT AS MAY OTHERWISE BE AGREED TO BY THE COMPANY AND THE DIRECTOR, ANY GROSS
UP PAYABLE UNDER THIS SECTION SHALL BE AS CONCLUSIVELY DETERMINED BY THE KPMG
LLP, OR SUCH OTHER FIRM AS MUTUALLY AGREED TO BY THE COMPANY AND THE DIRECTOR
(“INDEPENDENT TAX COUNSEL”), WHOSE DETERMINATION OR DETERMINATIONS SHALL BE
FINAL AND BINDING ON ALL PARTIES.  THE DIRECTOR SHALL AGREE TO UTILIZE SUCH
DETERMINATION OR DETERMINATIONS, AS APPLICABLE, IN FILING ALL OF THE DIRECTOR’S
TAX RETURNS WITH RESPECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE,
IF ANY.  IF SUCH INDEPENDENT TAX COUNSEL FAILS OR REFUSES TO MAKE THE REQUIRED
DETERMINATIONS FOR ANY REASON, THEN SUCH DETERMINATIONS SHALL BE MADE BY A
COMPARABLE FIRM OR GROUP OF NATIONAL REPUTATION TO WHICH THE PARTIES REASONABLY
MUTUALLY AGREED.  ALL FEES AND EXPENSES OF THE INDEPENDENT TAX COUNSEL OR ITS
REPLACEMENT SHALL BE PAID BY THE COMPANY.


 


AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT
THE TIME OF THE INITIAL DETERMINATION BY THE INDEPENDENT TAX COUNSEL HEREUNDER,
IT IS POSSIBLE THAT PARACHUTE GROSS-UP PAYMENTS, IF ANY, WHICH WILL NOT HAVE
BEEN MADE BY THE COMPANY, SHOULD HAVE BEEN MADE, TOGETHER WITH ANY INTEREST,
PENALTIES OR TAXES OF ANY KIND THEREON, CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER (AN “UNDERPAYMENT”).  THE COMPANY SHALL PAY ALL
SUCH UNDERPAYMENTS TO OR FOR THE BENEFIT OF THE DIRECTOR.  THE DIRECTOR SHALL
NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT,
IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT
WITHIN TEN (10) BUSINESS DAYS AFTER THE DIRECTOR IS INFORMED IN WRITING OF SUCH
CLAIM.  THE COMPANY SHALL NOTIFY THE DIRECTOR WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THE DIRECTOR NOTICE THAT THE COMPANY (X) WILL PAY THE UNDERPAYMENT
AND DO SO ON OR BEFORE THE DATE DUE, OR (Y) THAT IT DESIRES TO CONTEST SUCH
CLAIM.  THE DIRECTOR WILL COOPERATE WITH THE COMPANY IN ANY SUCH CONTEST;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL COSTS AND
EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED IN CONNECTION
WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD THE DIRECTOR HARMLESS, ON AN
AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX (INCLUDING INTEREST AND
PENALTIES WITH RESPECT THERETO) IMPOSED AS A RESULT OF SUCH REPRESENTATION AND
PAYMENT OF COSTS AND EXPENSES.  FURTHERMORE, THE COMPANY’S CONTROL OF THE
CONTEST SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT
WOULD BE PAYABLE HEREUNDER AND THE DIRECTOR SHALL BE ENTITLED, AT DIRECTOR’S
EXPENSE, TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER ISSUE RAISED BY THE
INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


 


REFERENCES HEREIN TO CODE SECTIONS SHALL APPLY TO COMPARABLE CODE SECTIONS IN
THE EVENT OF ANY AMENDMENT TO THE CODE.


 


SECTION 4
LITIGATION EXPENSES AND ARBITRATION


 

In addition to the Company’s other obligations under this Agreement, the Company
shall pay all legal fees and expenses incurred in a legal proceeding (including
arbitration) by the Director in seeking to obtain or enforce any right or
benefit provided by this Agreement

 

3

--------------------------------------------------------------------------------


 

(including, without limitation, any rights to a tax gross-up).  Such payments
are to be made within five days after the Director’s request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided, however, that if the Director institutes a
proceeding and the judge or other decision-maker presiding over the proceeding
affirmatively finds that the Director has failed to prevail substantially, he
shall pay his own costs and expenses (and, if applicable, return any amounts
theretofore paid on his behalf under this Section).

 

All disputes with respect to the subject matter of this Agreement and the
enforcement of rights hereunder shall be submitted to binding arbitration in
accordance with the rules of the American Arbitration Association (the “AAA”). 
Each party hereto shall designate one arbitrator (who need not be impartial)
within fifteen (15) days after notice of the dispute. The two arbitrators so
designated shall endeavor to designate promptly a third, neutral arbitrator. If
the two arbitrators have not designated the third arbitrator by the fifteenth
(15th) day following the designation of the second arbitrator, or if a second
arbitrator has not been designated by the (15th) day following the designation
of the first, either Party may request the AAA to designate the remaining
arbitrator(s). The third arbitrator shall take an oath of neutrality. The
arbitrators shall not be bound by judicial formalities and may abstain from
following the strict rules of evidence and shall interpret this Agreement as an
honorable engagement and not merely as a legal obligation. The arbitrators shall
have the power to render equitable relief as may be available in accordance with
applicable law.  Unless otherwise agreed by the parties, any such arbitration
shall take place in such City within the United States as Director may
designate, and shall be conducted in accordance with the Rules of the AAA.  The
determination reached in such arbitration shall be final and binding on both
parties without any right of appeal or further dispute. The arbitrators’ award
may be confirmed in, and judgment upon the award entered by, any federal or
state court having jurisdiction over the parties.

 


SECTION 5
RESTRICTIVE COVENANTS


 


(A) FOR A PERIOD OF ONE YEAR FOLLOWING THE CHANGE IN CONTROL, WHETHER OR NOT
DIRECTOR CONTINUES HIS ENGAGEMENT WITH THE COMPANY, DIRECTOR AGREES NOT TO,
DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR ON BEHALF OF PERSONS NOT NOW PARTIES TO
THIS AGREEMENT, OR AS A DIRECTOR, OFFICER, PRINCIPAL, AGENT, EXECUTIVE, OR IN
ANY OTHER CAPACITY OR RELATIONSHIP, ENGAGE IN THE CASINO BUSINESS (EXCEPT AS A
PASSIVE INVESTOR HOLDING NOT MORE THAN 3% OF THE EQUITY OF SUCH BUSINESS), OR
AID OR ENDEAVOR TO ASSIST ANY BUSINESS OR LEGAL ENTITY, THAT IS IN THE CASINO
BUSINESS AND THAT COMPETES WITH THE COMPANY ANYWHERE IN THE TERRITORY.  THE
TERRITORY SHALL CONSIST OF BOTH THE ENTIRE STATE OF DELAWARE AND A 50-MILE
RADIUS AROUND THE COMPANY’S FACILITY IN DOVER, DELAWARE.  THE COMPANY AND
DIRECTOR ACKNOWLEDGE THE REASONABLENESS OF THIS COVENANT NOT TO COMPETE AND THE
REASONABLENESS OF THE GEOGRAPHIC AREA AND DURATION OF TIME WHICH ARE A PART OF
SAID COVENANT.


 


(B) UNLESS WAIVED IN WRITING BY THE COMPANY, DIRECTOR FURTHER AGREES THAT HE
WILL NOT, DIRECTLY OR INDIRECTLY, DURING THE EXTENSION PERIOD, SOLICIT THE TRADE
OR PATRONAGE OF ANY OF THE CUSTOMERS OF THE COMPANY, REGARDLESS OF THE LOCATION
OF SUCH CUSTOMERS OF THE COMPANY WITH RESPECT TO ANY SERVICES, PRODUCTS, OR
OTHER MATTERS IN WHICH THE COMPANY IS ACTIVE.

 

4

--------------------------------------------------------------------------------


 


(C) UNLESS WAIVED IN WRITING BY THE COMPANY, DIRECTOR FURTHER AGREES THAT HE
WILL NOT, DIRECTLY OR INDIRECTLY, DURING THE EXTENSION PERIOD, SOLICIT OR
ATTEMPT TO ENTICE AWAY FROM THE COMPANY ANY DIRECTOR, AGENT OR EMPLOYEE OF THE
COMPANY.


 


(D) DIRECTOR ACKNOWLEDGES THAT THE COMPANY HAS NO ADEQUATE REMEDY AT LAW AND
WOULD BE IRREPARABLY HARMED IF DIRECTOR BREACHES OR THREATENS TO BREACH ANY OF
THE PROVISIONS OF THIS SECTION AND, THEREFORE, AGREES THAT THE COMPANY SHALL BE
ENTITLED TO INJUNCTIVE RELIEF TO PREVENT ANY SUCH BREACH OR THREATENED BREACH
THEREOF AND TO SPECIFIC PERFORMANCE OF THE TERMS OF THIS SECTION.  DIRECTOR
FURTHER AGREES THAT DIRECTOR SHALL NOT, IN ANY EQUITY PROCEEDING RELATING TO THE
ENFORCEMENT OF THIS SECTION, RAISE THE DEFENSE THAT THE COMPANY HAS AN ADEQUATE
REMEDY AT LAW.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS PROHIBITING THE
COMPANY FROM PURSUING ANY OTHER REMEDIES AT LAW OR IN EQUITY THAT IT MAY HAVE
UNDER AND IN RESPECT OF THIS AGREEMENT OR ANY OTHER AGREEMENT.


 


SECTION 6
SEVERABILITY


 

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the fullest extent consistent with law continue in full
force and effect.

 


SECTION 7
AMENDMENT, TERMINATION, OR MODIFICATION


 

Except as provided below, this Agreement may not be terminated, modified or
amended other than by an instrument in writing signed by the parties hereto.  No
term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument signed by the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 


SECTION 8
TAX WITHHOLDING


 

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 


SECTION 9
ENTIRE UNDERSTANDING


 

This Agreement contains the entire understanding between the Company and the
Director with respect to the subject matter hereof and supersedes any prior
agreement between the Company and the Director regarding non-compete provisions,
except that this Agreement shall

 

5

--------------------------------------------------------------------------------


 

not affect or operate to reduce any benefit or compensation inuring to the
Director of any kind elsewhere provided and not expressly dealt with in this
Agreement.

 


SECTION 10
BINDING AGREEMENT


 

This Agreement shall be binding upon, and shall inure to the benefit of, the
Director and the Company and their respective permitted successors and assigns.

 


SECTION 11
DIRECTOR STATUS


 

Nothing herein contained shall be deemed to create an agreement between the
Company and the Director providing for the Director’s tenure with the Company to
continue for any fixed period of time prior to a Change in Control. There are no
other agreements or understandings between the Company and the Director which
guarantee his continued tenure with the Company or guarantee any level of
compensation, including incentive or bonus payments, to the Director.

 


SECTION 12
NO ATTACHMENT


 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

 


SECTION 13
NOTICES


 

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class as follows:

 


(A) TO THE COMPANY, AT ITS DOVER, DELAWARE ADDRESS


 


(B) TO THE DIRECTOR, AT THE ADDRESS MAINTAINED BY THE COMPANY FOR THE DIRECTOR
FOR PAYROLL PURPOSES;


 

or to such address as either party shall have previously specified in writing to
the other.

 


SECTION 14
REVOCATION AND DIRECTOR ACKNOWLEDGMENTS


 

The Director acknowledges that he has read and understands the provisions of
this Agreement.  The Director further acknowledges that he has been given an
opportunity for his legal counsel to review this Agreement and that the
provisions of this Agreement are reasonable and that he has received a copy of
this Agreement.

 

6

--------------------------------------------------------------------------------


 


SECTION 15
HEADINGS OF NO EFFECT


 

The section headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

 


SECTION 16
APPLICABLE LAW


 

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Delaware.

 


SECTION 17
COUNTERPARTS


 

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, the Company through its officer duly authorized, and the

 

7

--------------------------------------------------------------------------------


 

Director both intending to be legally bound have duly executed and delivered
this Agreement, to be effective as of the Effective Date.

 

 

Dover Downs Gaming & Entertainment,
Inc.

 

 

 

  /S/  Denis McGlynn

 

Its

 

 

 

 

 

DIRECTOR

 

 

 

  /S/  Melvin L. Joseph

 

8

--------------------------------------------------------------------------------